Title: Mercy Otis Warren to Abigail Adams, 1 March 1777
From: Warren, Mercy Otis
To: Adams, Abigail


     
      Plimouth March 1st 1777
     
     For once I have followed the Example of my Friend, and have Long delayed a Reply to her Letter. And though I Cannot Complain of my Eyes as an Excuse, yet I have other Weaknesses to plead that are more than a Ballence, and to say Nothing of the Intelectual system, the Weakness of my Constitution, the Febleness of my Limbs, and the pains in my spirits, for several months past is sufficient to damp the Vigour of thought, And Check the inclination for Literary Employment which has heretofore Excited me to spend my Leasure hours in the use of my pen. And I think that Inclination has brought some of my Friends so far in Arrears that I might Claim a Letter or two Exstraordinary on the score of former accounts if the schedule of the Last Year should not happen to be in my Favour.
     I do not wonder at the Regrets you Express at the distance and absence of your Excellent Husband.
     But why should not the same Heroic Virtue, the same Fortitude, patience and Resolution, that Crowns the memory of the ancient Matron, Adorn the Character of Each modern Fair who Adopts the signature of Portia. Surely Rome had not severer tryals than America, nor was Cesar in the senate with his Flatterers, and his Legions about him, more to be Dreaded than George the 3d with his parasites in parliment, and his murdering Mercenaries in the Field.
     But as I have several other Letters to write this day, I must speedily descend from the Altitudes of Heroism, and talk in the simple stile of the Manufacturer and the Humbler Language of the Domestic Dame: who seeketh Wool and Flax and Worketh Willingly with her hands.
     
     I would not have you over anxious about the Dispatch of a peice of Bussiness Entrusted to your Care, for though all my household are not Cloathed in scarlet, yet I have not that Reason to be affraid of the snow, with some shivering Mortals at this severe season whose hands perhaps are oftener Layed to the Distaff, but whose Labours at the spindle will not provide fine Linnen for the Merchant, while the Husbandman, who used to Reap the full Grown Ear, and watch the flaxen Harvest is Wading in the Field of Blood.
     I do not Exactly Remember how much Wool I sent Forward. It Lies in my mind it was between 94 and 98 weight: but Mr. Warren and his son are Confident it was made up a Neat 100, before it was sent to your Care.
     I suppose when it is done we shall be very proud of Braintree Manufactures, more Especially as it is done under the Inspection of one of the Amphyctionic Ladies, to whom the Females of the united states, must in the Future Look up for the Example of Industery and oeconimy, whose manners must Lead the Fashion of the times unless any are so Depraved in Their Taste as to prefer the Modes of Paris, and the Frenchefyed airs of Mademoisel from Varssailles to the Lindsey Woolsey of their own Country, and the simplicity and puritanism of N. England.
     I am ashamed to ask my Friend again for a paper of so Little Consequence as one in her hands yet I own if it is not Lost I should be Glad you Would send it Forward by some safe hand And in Return for the trouble I have Given You in a matter so unimportant I will promiss no more to pester you with anything of the like Nature from your sincere & Affectionate Friend,
      
       M Warren
     
     
      My Love to miss Naby and the Young Gentlemen.
      If Mrs. Adams has not otherways disposed of the wool should like a Little  Worsted.
     
    